Case 1:20-cv-01994-PAB-KMT Document 13 Filed 08/07/20 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 20–cv–01994–PAB–KMT


  JOHN MICHAEL ELMORE,

         Plaintiff,

  v.

  ARTISAN AND TRUCKERS CASUALTY COMPANY,

         Defendant.


                                               ORDER


         This matter is before the court on the “Joint Motion to Stay Discovery and Vacate

  Scheduling Conference Pending Resolution of Early Dispositive Motions.” ([“Motion”], Doc.

  No. 11.) In their Motion, the parties request that discovery in this matter be stayed, pending

  resolution of their anticipated cross-motions for summary judgment. (Id. at 1.) For the

  following reasons, the Motion is GRANTED.

                                       STATEMENT OF THE CASE

         On July 9, 2019, Plaintiff John Michael Elmore reportedly sustained “dramatic, life

  altering, and serious” injuries when an intoxicated third-party driver “sideswiped two vehicle[s]

  before striking Plaintiff on his legs against the rear of his vehicle[.]” ([“Complaint”], Doc. No. 3

  at 2 ¶¶ 6-8.) Plaintiff claims that his resulting “medical expenses total well over half a million

  dollars.” (Id. at 2 ¶ 9.) At the time of the accident, Plaintiff held an automobile insurance policy
Case 1:20-cv-01994-PAB-KMT Document 13 Filed 08/07/20 USDC Colorado Page 2 of 6




  with Defendant Artisan and Truckers Casualty Company [“Artisan”], which included $100,000

  worth of coverage for underinsured motorist [“UIM”] benefits. (Id. at 3 ¶ 16.) Elmore alleges

  that, subsequent to the accident, he submitted a UIM claim to Artisan for his policy limits, and

  met “[a]ll conditions precedent” for coverage. (Id. at 3 ¶¶ 16, 18-19.) Plaintiff complains,

  however, that the “fair and reasonable value” of his UIM claim “far exceeds the amounts offered

  by” Defendant, to date. (Id. at 5 ¶ 28.)

         Based on these allegations, on June 1, 2020, Elmore commenced this action in Colorado

  state court, asserting two claims against Artisan: (1) breach of contract for failure to pay UIM

  benefits reportedly owed to him under his insurance policy; and (2) unreasonable delay or denial

  of payment of a claim for benefits, pursuant to Colorado Revised Statutes §§ 10-3-1115 and 10-

  3-1116. (Compl. 1-5 ¶¶ 5-31; see Doc. No. 1-3.) Defendant subsequently removed the case to

  federal court, on July 8, 2020, pursuant to 28 U.S.C. § 1441, based on diversity of citizenship.

  (Doc. No. 1 at 1.)

         Following removal, on August 6, 2020, the parties filed the present Motion, asking to

  stay this case pending resolution of their forthcoming cross-motions for summary judgment.1

  (Mot. 1.) The parties argue that a discovery stay is appropriate in this case, because the cross-

  motions for summary judgment will exclusively address a “threshold legal issue in dispute”—the

  extent to which Plaintiff’s insurance claim is precluded by the terms of his policy.2 (Mot. 2.)



  1
   The parties report that they intend to file the cross-motions for summary judgment on or before
  October 9, 2020. (Mot. 4.)
  2
    Specifically, Defendant argues that it properly denied Plaintiff’s claim, because “Plaintiff did not
  qualify as an insured as defined by the Policy at the time of the collision.” (Mot. 2.) Plaintiff, on
  the other hand, contends that he is entitled to UIM benefits, “because he is listed as a rated driver

                                                    2
Case 1:20-cv-01994-PAB-KMT Document 13 Filed 08/07/20 USDC Colorado Page 3 of 6




  Both parties anticipate that the court “can resolve this coverage dispute as a matter of law based

  on undisputed facts.” (Id.) They argue that any further discovery at this stage of the proceedings

  would only “result in unnecessary expense to all parties[.]” (Id.)

                                     STANDARD OF REVIEW

         The Federal Rules of Civil Procedure do not expressly provide for a stay of proceedings.

  Rule 26(c), however, permits a court to “make an order which justice requires to protect a party .

  . . from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.

  26(c). Further, “[t]he power to stay proceedings is incidental to the power inherent in every

  court to control the disposition of the causes on its docket with economy of time and effort for

  itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936) (citing

  Kan. City S. Ry. Co. v. United States, 282 U.S. 760, 763 (1931)).

         In this District, a stay of discovery is generally disfavored. See, e.g., Miles v. BKP, Inc.,

  No. 18-cv-01212-PAB-MEH, 2019 WL 5957296, at *1 (D. Colo. Nov. 13, 2019); Rocha v. CCF

  Admin., No. 09-cv-01432, 2010 WL 291966, at *1 (D. Colo. Jan. 20, 2010); Chavez v. Young

  Am. Ins. Co., No. 06-cv-02419-PSF-BNB, 2007 WL 683973, at *2 (D. Colo. Mar. 2, 2007).

  Nevertheless, the decision whether to stay discovery rests firmly within the sound discretion of

  the court. United Steelworkers of Am. v. Or. Steel Mills, Inc., 322 F.3d 1222, 1227 (10th Cir.

  2003) (quoting Landis, 299 U.S. at 254).

         In ruling on a motion to stay discovery, five factors are generally considered: “(1) [the]

  plaintiff’s interests in proceeding expeditiously with the civil action and the potential prejudice




  on the Policy, and because he held an expectation that the Policy would afford coverage for this
  accident.” (Id.)

                                                    3
Case 1:20-cv-01994-PAB-KMT Document 13 Filed 08/07/20 USDC Colorado Page 4 of 6




  to [the] plaintiff of a delay; (2) the burden on the defendants; (3) the convenience to the court; (4)

  the interests of persons not parties to the civil litigation; and (5) the public interest.” String

  Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934, 2006 WL 8949955, at *2 (D. Colo.

  Mar. 30, 2006); see United Steelworkers, 322 F.3d at 1227. Further, “a court may decide that in

  a particular case it would be wise to stay discovery on the merits until [certain challenges] have

  been resolved.” 8A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

  PROCEDURE § 2040, at 198 (3d ed. 2010). “[A] stay may be appropriate if resolution of a

  preliminary motion may dispose of the entire action.” Serv. First Permits, LLC v. Lightmaker

  Vancouver (Internet) Inc., No. 18-cv-02089, 2019 WL 109335, at *3 (D. Colo. Jan. 4, 2019)

  (quoting Elec. Payment Sols. of Am., Inc., No. 14-cv-02624, 2015 WL 3940615, at *1 (D. Colo.

  June 25, 2015)).

                                                ANALYSIS

          In this case, as to the first factor, there is no evidence to suggest that Plaintiff will be

  prejudiced by a discovery stay. Indeed, Plaintiff does not oppose the stay. The first factor,

  therefore, weighs in favor of the imposition of a stay. See Frasier v. Evans, No. 15-cv-01759,

  2015 WL 6751136, at *2 (D. Colo. Nov. 5, 2015) (finding the first factor to weigh in favor of a

  stay, because the plaintiff did not oppose the requested relief).

          As to the second factor, the parties have set forth a convincing argument that additional

  discovery will not be needed to resolve the forthcoming cross-motions for summary judgment, as

  the motions will be predicated purely upon questions of law. Therefore, the court agrees that

  Defendant could be prejudiced by engaging in discovery at this time. See Al-Turki v. Tomsic,

  No. 15-cv-00524-REB-KLM, 2015 WL 8758745, at *2 (D. Colo. Dec. 15, 2015) (finding the


                                                      4
Case 1:20-cv-01994-PAB-KMT Document 13 Filed 08/07/20 USDC Colorado Page 5 of 6




  second factor to weigh in favor of a stay, where the underlying motion to dismiss raised only

  legal arguments for dismissal).

          Looking to the remaining String Cheese Incident factors, the third “court convenience”

  factor also weighs in favor of stay. By imposing a discovery stay in this case, judicial economy

  will be enhanced, because scheduling and discovery issues will not be raised, and the court will

  be able to focus its attention on the dispositive legal issues raised in the parties’ cross-motions

  for summary judgment. See Burkitt v. Pomeroy, 15-cv-02386, 2016 WL 696107, at *2 (D. Colo.

  Feb. 22, 2016) (“[I]t is certainly more convenient for the Court to stay discovery until it is clear

  that the case will proceed.”); Hildebrand v. Douglas Dynamics, Inc., 15-cv-00486, 2015 WL

  2207773, at *1 (D. Colo. May 6, 2015) (“[I]t is early in the litigation and resolving legal issues at

  the early stage before discovery accords with judicial efficiency.”); Wolf v. United States, 157

  F.R.D. 494, 495 (D. Kan. 1994) (“[I]t is appropriate for a court to stay discovery until a pending

  dispositive motion is decided, especially where . . . the facts sought through uncompleted

  discovery would not affect the resolution of the motion[.]”). The fourth factor bears no weight,

  as there are no non-parties with significant, particularized interests in this case. As to the fifth

  factor, the general public’s primary interest in this case is an efficient and just resolution.

  Avoiding wasteful efforts by the court and the litigants serves that purpose.

          Therefore, considering the String Cheese factors together, a stay of discovery is

  appropriate.

          Accordingly, it is

          ORDERED that the “Joint Motion to Stay Discovery and Vacate Scheduling Conference

  Pending Resolution of Early Dispositive Motions” (Doc. No. 11) is GRANTED. Discovery in


                                                     5
Case 1:20-cv-01994-PAB-KMT Document 13 Filed 08/07/20 USDC Colorado Page 6 of 6




  this matter is STAYED pending disposition of the parties’ cross-motions for summary judgment.

  The Scheduling Conference set for August 31, 2020 is VACATED. It is further

         ORDERED that the parties shall file cross-motions for summary judgment no later than

  October 9, 2020. The parties shall file a joint status report within ten days of a ruling on the

  cross-motions for summary judgment, if any portion of the case remains, to advise whether the

  Scheduling Conference should be reset.

         This 7th day of August, 2020.




                                                   6
